Sn the Gunited States Court of Federal Claing

OFFICE OF SPECIAL MASTERS
Filed: January 19, 2022

* * * * * * * * * * * * * Unpublished
RONALD WALCZAK,
Petitioner, * No. 20-616V
*
V. * Special Master Gowen
*
SECRETARY OF HEALTH * Decision on Stipulation;
AND HUMAN SERVICES, * Tetanus, diphtheria, and acellular
* pertussis (“Tdap”); Guillain-Barré
Respondent. * Syndrome (“GBS”).
* * * * * * * * * * * * *

Sylvia Chin-Caplan, Law Offices of Sylvia Chin-Caplan, LLC, Boston, MA, for petitioner.
Mark K. Hellie, U.S. Department of Justice, Washington, D.C., for respondent.

DECISION ON STIPULATION!

On May 18, 2020, Ronald Walczak (“petitioner”), filed a petition for compensation under
the National Vaccine Injury Program.” Petition (ECF No. 1). Petitioner alleges that as a result
of receiving the tetanus, diphtheria, and acellular pertussis (“Tdap”) vaccine on August 27, 2017
he suffered from Guillain-Barré syndrome (“GBS”). Jd. at Preamble.

On January 18, 2022, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (“Stip.”) (ECF No. 37). Respondent
denies that the Tdap vaccine is the cause of petitioner’s GBS or any other injury or his current
condition. /d. at | 6. Nevertheless, maintaining their respective positions, the parties now agree
that the issues between them shall be settled and that a decision should be entered awarding the
compensation to the petitioner according to the terms of the stipulation attached hereto as
Appendix A. Id. at {7.

 

' Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” /d. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. /d.

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
The stipulation provides:

a) A lump sum of $155,000.00 in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the stipulation and this decision.*

IT IS SO ORDERED.

s/Thomas L. Gowen
Thomas L. Gowen
Special Master

 

3 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).
Sn the Anited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

RONALD WALCZAK,
Petitioner,
Case No. 20-616V (ECF)
Vv. SPECIAL MASTER GOWEN
SECRETARY OF HEALTH
AND HUMAN SERVICES,
Respondent.

 

 

STIPULATION

The parties hereby stipulate to the following matters:

1. Ronald Walczak, petitioner, filed a petition for vaccine compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the
“Vaccine Program’). The petition seeks compensation for injuries allegedly related to
petitioner’s receipt of the tetanus, diphtheria, and acellular pertussis (“Tdap”) vaccine,
which is a vaccine contained in the Vaccine Injury Table (the “Table”),

42 C.F.R. § 100.3(a).

2. Petitioner received the Tdap vaccine on August 27, 2017.

3. The vaccination was administered within the United States.

4, Petitioner alleges that he developed Guillain-Barré Syndrome (“GBS”) as a
result of receiving the Tdap vaccine, and alleges that he experienced the residual effects

of this injury for more than six months.
5. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on his behalf as a result of his alleged injuries.

6. Respondent denies that petitioner developed GBS or any other injury as a
result of receiving the Tdap vaccine.

7. Maintaining their above-stated positions, the parties nevertheless now agree
that the issues between them shall be settled and that a decision should be entered
awarding the compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision
consistent with the terms of this Stipulation, and after petitioner has filed an election to
receive compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health
and Human Services will issue the following vaccine compensation payment:

A lump sum of $155,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under

42 U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further
proceedings before the special master to award reasonable attorneys’ fees and costs
incurred in proceeding upon this petition.

10. _‘ Petitioner and his attorney represent that compensation to be provided
pursuant to this Stipulation is not for any items or services for which the Program is not

primarily liable under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made

or can reasonably be expected to be made under any State compensation programs,

2
insurance policies, Federal or State health benefits programs (other than Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.)), or by entities that provide health services
on a pre-paid basis.

11. | Payment made pursuant to paragraph 8 of this Stipulation and any amounts
awarded pursuant to paragraph 9 of this Stipulation will be made in accordance with
42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for
any award for attorneys’ fees and litigation costs, and past unreimbursed expenses, the
money provided pursuant to this Stipulation will be used solely for the benefit of
petitioner as contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d),
and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. _Inreturn for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or
assigns, does forever irrevocably and unconditionally release, acquit, and discharge the
United States and the Secretary of Health and Human Services from any and all actions
or causes of action (including agreements, judgments, claims, damages, loss of services,
expenses and all demands of whatever kind or nature) that have been brought, could have
been brought, or could be timely brought in the Court of Federal Claims, under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on
account of, or in any way growing out of, any and all known or unknown, suspected or
unsuspected personal injuries to or death of petitioner resulting from, or alleged to have

resulted from, the Tdap vaccination administered on August 27, 2017, as alleged by

3
petitioner in a petition for vaccine compensation filed on or about May 18, 2020, in the
United States Court of Federal Claims as petition No. 20-616V.

14. If petitioner should die prior to entry of judgment, this agreement shall be
voidable upon proper notice to the Court on behalf of either or both of the parties.

15. Ifthe special master fails to issue a decision in complete conformity with
the terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this
Stipulation, then the parties’ settlement and this Stipulation shall be voidable at the sole
discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of
liability and damages claimed under the National Childhood Vaccine Injury Act of 1986,
as amended, except as otherwise noted in paragraph 9 above. There is absolutely no
agreement on the part of the parties hereto to make any payment or to do any act or thing
other than is herein expressly stated and clearly agreed to. The parties further agree and
understand that the award described in this Stipulation may reflect a compromise of the
parties’ respective positions as to liability and/or amount of damages, and further, that a
change in the nature of the injury or condition or in the items of compensation sought, is
not grounds to modify or revise this agreement.

17. | This Stipulation shal! not be construed as an admission by the United States
or the Secretary of Health and Human Services that the Tdap vaccine caused petitioner to

develop GBS or any other injury or his current condition.
18. All rights and obligations of petitioner hereunder shall apply equally to
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,
PETITIONER:

Goll Wbk

RONALD WALCZAK ¢

ATTORNEY OF RECORD FOR
PETITIONER:

dba Cina ugh —
SYLVIA CHIN-CAPLAN
Counsel] for Petitioner
Law Offices of Sylvia Chin-Caplan
53 State Street, Suite 500
Boston, MA 02109
Schin-caplan@scc-law.com
(617) 419-7162

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dake Wahler, PNS0, APRV, fer

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and
Services Administration
U.S. Department of Health and
Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

 

Dated: 01 }19/z072_

AUTHORIED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

 

HEATHER L. PEARLMAN
Deputy Director

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTONEY OF RECORD FOR
RESPONDENT:

Mark K we dece
be che toy LPen tm

MARK K. HELLIE

Trial Attorney

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
mark.hellie@usdoj.gov

(202) 616-4208